FRICK, J.
I concur. In view, however, of counsel’s insistence that our original conclusion is erroneous, I feel constrained to add a few words.
I have never entertained a doubt respecting the correctness of the conclusions reached in the original opinion, and that those conclusions strictly conform to both the law and the facts. In my judgment the following questions were the only ones involved in the case: (1) To what amount did the firm of Page & Brinton become obligated in the mortgage signed by Brinton and his wife? (2) Was said partnership dissolved, as contended by Mr. Brinton? (3) Was the $2,000 note, Exhibit E, paid, as contended by both Page and Brinton?
The first .question was perhaps one of mixed law and fact. In so far as it was a question of law, I never entertained any doubt with regard to what the construction of the mortgage should be, and that the construction placed thereon by the Chief Justice is the correct one. So far as it was a question of fact, the trial court found against the contention of the bank, and, in my judgment, correctly so. That the firm of Page & Brinton was dissolved, and that the bank knew of the dissolution, and also knew that Brinton, without his consent, express or implied, could not thereafter be held for any sum in excess of the amount stated in the mortgage, are established beyond a reasonable doubt.
The only question that remains, therefore, is whether the whole amount stated in the mortgage, and as evidenced by the note, Exhibit E, was paid. That question is so thoroughly disposed of by Mr. Justice STRAUP that I do not feel called on to argue the matter further, except to say that, when a creditor and holder of a note marks it “Paid” and surrenders the evidence .to his debtor, the former, in ease he wants to dispute the fact of payment, should be prepared to show by some clear and convincing proof why the evidence of payment he himself furnished, at a time when there was no dispute, nor likely to be one, concerning the fact, of payment should not be taken as true. In this case the *295bank has utterly failed to make such proof. All that are offered in that regard are certain inferences, which, in my judgment, are by no means conclusive in'favor of the bank’s contention, but may as readily be construed in favor of Mr. Brinton.'
The petition should therefore be denied.